     Case 1:20-cv-00456-NONE-EPG Document 9 Filed 04/17/20 Page 1 of 2


 1
       Michael S. Warda, CSB #176360
 2     MICHAEL S. WARDA,
       A Professional Law Corporation
 3     2350 W. Monte Vista Avenue
       Turlock, California 95382
 4
       Telephone: (209) 667-1889
 5     Fax: (209) 667-1809

 6     Attorney for Plaintiff
       GUARANTY HOLDINGS OF CALIFORNIA, LLC
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
              FOR THE EASTERN DISTICT OF CALIFORNIA, EASTERN DIVISION
10

11
       GUARANTY HOLDINGS OF                               Case No. 1:20-cv-00456-NONE-EPG
12     CALIFORNIA, INC., LLC, a California
       limited liability company,                         ORDER GRANTING REQUEST FOR
13                                                        EXTENSION OF TIME TO RESPOND
14
                                                          TO ORDER TO SHOW CAUSE WHY
                      Plaintiff,                          CASE SHOULD BE DISMISSED FOR
15                                                        LACK OF SUBJECT MATTER
       v.                                                 JURISDICTION
16

17
       RESORT AT LAKE TULLOCH, LLC, a
       California limited liability company,
18     BERNADETTE FRANCINE CATTANEO,
       JASON GIAMBI, DAN HOLMES, CRAIG
19     DAVID ROBINSON, CHRISTOPHER
20
       DUFRESNE and ESTATE
       OF SYLVIA BROWN; and DOES 1-50,
21
                             Defendants.
22

23

24

25
              The Court having reviewed Plaintiff, GUARANTY HOLDINGS OF CALIFORNIA,
26
       INC., LLC, a California limited liability company, request for an extension of time in which to
27

28
       submit their Response to the Court’s Order to Show Cause Why Case Should not be Dismissed

                                                 1
      _____________________________________________________________________________________________
             ORDER GRANTING EXTENSION OF TIME TO RESPOND TO ORDER TO SHOW CAUSE WHY CASE
                    SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER JURISDICTION
     Case 1:20-cv-00456-NONE-EPG Document 9 Filed 04/17/20 Page 2 of 2


 1
       for Lack of Subject Matter Jurisdiction issued on April 2, 2020, and having found sufficient
 2
       cause to grant the extension, the Court hereby grants a fourteen (14) day extension of time for
 3
       Plaintiff, GUARANTY HOLDINGS OF CALIFORNIA, INC., a California limited liability
 4

 5     company to file their Response to the Court’s Order to Show Cause Why Case Should not be

 6     Dismissed for Lack of Subject Matter Jurisdiction
 7

 8     IT IS SO ORDERED.

 9        Dated:     April 16, 2020
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
      _____________________________________________________________________________________________
             ORDER GRANTING EXTENSION OF TIME TO RESPOND TO ORDER TO SHOW CAUSE WHY CASE
                    SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER JURISDICTION
